Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
This office action is a response to amendment filed on 05/18/2021. 
Claims 27, 29 – 30, and 32 – 35 are amended.
Claim 1 – 26 and 28 are cancelled.
Claims 27 and 29 – 35 are pending.
In response to applicant’s amendments, examiner has withdrawn claim objection mentioned in previous office action.


Response to Arguments
Applicant’s argument filed on 05/18/2021 with respect to independent claim 27 has been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant added new limitation in the currently amended claim 27. Therefore, a new ground of rejection is made by the examiner using previously cited prior art Xu et al. (US 2020/0029353 A1) and new prior art BUCKNELL et al. (US 2012/0236782A1). 
The new prior art BUCKNELL discloses relay node 240 sends a relay buffer status report to a donor node 220 (Fig.6 and ¶ [0116]) to indicate the future data requirements  predicted amount of data for transmission.
Therefore, the combination of Xu and BUCKNELL teaches all the limitations in the currently amended independent claim 27. Accordingly, examiner respectfully disagrees with all the arguments filed by the applicant. Arguments/ remarks are replied in detailed in the rejection section.



Claim Objections
Claim 27 is objected to because of the following informalities:  
Claim 27 recites in line 6 “the relay device”; it should read as “the network relay device” to keep consistency with recitation in line 2.  
Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.	


Claims 27 and 29 – 30 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (Xu hereinafter referred to Xu) (US 2020/0029353 A1) in view of BUCKNELL et al. (BUCKNELL hereinafter referred to BUCKNELL) (US 2012/0236782 A1).

(Currently Amended) Regarding claim 27, Xu teaches (Title, Resource Request Method and System, and Device) a method for enabling a wireless communication device to operate in a radio access network as a network relay device to a remote device ([0009], remote UE reports resource request information to a base station by using a relay UE. Here, the relay UE is a wireless communication device operates as a network relay device to a remote UE/ remote device), 
wherein the wireless communication device receives a control indication signal from the remote device ([0013], control signaling resource pool is used by the remote UE to transmit resource request information; selects a third resource from the control signaling resource pool; and sends, to the relay UE by using the third resource, SCI. Here, sidelink control information (SCI) is a control indication signal from the remote device to the network relay device) as an indication of future data between the wireless communication device and the remote device ([0013], The SCI includes one or more types of information: an index of the remote UE, a size of to-be-transmitted data in a buffer corresponding to each logical channel group of the remote UE; [0079], the relay UE receives at least one BSR reported by remote UE, where a BSR sent by each remote UE is used to provide a size of available to-be-transmitted data in a buffer of the remote UE. Here, the BSR included in the SCI indicates future data between the wireless communication device and the remote device),
wherein the relay device signals to a network node, a buffer status report (BSR) message to indicate the future data requirements (Fig.3, step 102. [0126], The relay UE receives at least one BSR sent by the at least one remote UE, processes the at least one BSR to generate at least one relay BSR, and sends the at least one relay BSR to a base station; [0127], the at least one relay BSR sent by the relay UE to the base station is required to include a meaning that needs to be expressed by the at least one BSR sent by the at least one remote UE. As mentioned above, the BSR included in the SCI indicates future data communication; therefore, the BSR message sent by the network relay device indicates the future data requirements).
Xu does not specifically teach
wherein the BSR message provides the network node with information about a total predicted amount of data for transmission. 
However, BUCKNELL teaches (Title, Quality of service control in a relay)
a method for enabling a wireless communication device to operate in a radio access network as a network relay device to a remote device (Abstract, A method in a communications system in which a plurality of user equipments are transmitting data to a donor node via a relay node. Here, the relay node operate as a relay device to user equipment/ remote device),
wherein the relay device signals to a network node, a buffer status report (BSR) message (Fig.6 and [0116], relay node sends a relay buffer status report to the donor node 220) to indicate the future data requirements ([0116], A UE buffer status report is sent from either of the user equipments 211, 212 to report to the relay node 240 an amount of data in the user equipment's respective buffers; relay node is able to combine these UE buffer status reports with a value indicating the amount of data in each of the relay buffers 2401, 2402 to produce a buffered data value. [0044], the buffered data value provides an accurate indication of forthcoming volumes of data to be transmitted. Here, the buffered data value is the BSR message that signals to the donor node 220/ network node. As it indicates forthcoming volumes of data to be transmitted; therefore, the BSR indicates the future data requirements), and
wherein the BSR message provides the network node with information about a total predicted amount of data for transmission ([0044], the buffered data value represents a combination of the data stored in the UE buffers and data stored in the relay buffer. The combination of these amounts provides an accurate indication of forthcoming volumes of data to be transmitted from the relay node to the donor node. Here, an accurate indication of forthcoming volumes of data is a total predicted amount of data; therefore, the buffered data value/ BSR provides the network node with information about a total predicted amount of data for transmission).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Xu as mentioned above and further incorporate the teaching of BUCKNELL. The motivation for doing so would have been to provide a method of transmitting and receiving data using relays, in which reporting scheme proposed by the invention is efficient in terms of use of signalling overheads (BUCKNELL, [0002] and [0049]).

(Currently Amended) Regarding claims 29, combination of Xu and BUCKNELL teaches all the features with respect to claim 27 as outlined above.

wherein the BSR message is provided ahead of time ([0128], After receiving the BSR, the relay UE sends the BSR to the base station, so that the base station configures proper data transmission resources for the remote UE based on the BSR. [0170], the relay UE combine a plurality of BSRs together to include the BSRs in the MAC PDU, and send the MAC PDU to the base station, so that the base station assigns an SL grant to each remote UE based on the received BSR. Therefore, the BSR message is provided before data transmission; i.e. ahead of time).

(Currently Amended) Regarding claims 30, combination of Xu and BUCKNELL teaches all the features with respect to claim 27 as outlined above.
XU does not specifically teaches
wherein the BSR message provides the base station with information that there is potential data without signalling the data size.
However, BUCKNELL teaches
wherein the BSR message provides the base station with information that there is potential data without signalling the data size ([0044], buffered data value provides an accurate indication of forthcoming volumes of data to be transmitted from the relay node to the donor node; [0045], the relay node relies on reporting from the plurality of user equipments for information about the amount of data in the UE buffers, and therefore the relay node may not have an accurate contemporaneous value for the amount of data in the UE buffers. Therefore, BSR message provides the base station with information that there is possible/ potential data without signalling the data size).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified combination of Xu and BUCKNELL as mentioned in clam 27 and further incorporate the teaching of BUCKNELL. The motivation for doing so would have been to provide a method of transmitting and receiving data using relays, in which reporting scheme proposed by the invention is efficient in terms of use of signalling overheads (BUCKNELL, [0002] and [0049]).

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of BUCKNELL and further in view of Kim et al. (Kim hereinafter referred to Kim) (US 10,499,275 B2).

(Previously Presented) Regarding claims 31, combination of Xu and BUCKNELL teaches all the features with respect to claim 27 as outlined above.
Xu further teaches 
wherein the BSR message is assigned with a dedicated logical channel group ([0174], relayed BSR MAC CE includes at least one group of BSR information that is in a one-to-one correspondence with the at least one remote UE; Each group of BSR information includes one or more types of the following information: a remote UE index, a BSR type, a logical channel group quantity (LCG Number), a logical channel group identification (LCG ID), and a buffer size. Here, the LCG Number and the LCG ID correspond to a dedicated logical channel group; therefore, the BSR message is assigned with a dedicated logical channel group).
The combination of Xu and BUCKNELL does not specifically teach
wherein the BSR message is assigned with a dedicated logical channel group by a higher layer. 
However, Kim teaches (Title, Method and device for reporting buffer state during LTE-wireless LAN combining in wireless communication system)
wherein the BSR message is assigned with a dedicated logical channel group by a higher layer (Col.7: Line 15 – 18, BSR being transmitted when data to be transmitted is generated from a higher layer (RLC or PDCP layer) for a logical channel/radio bearer belonging to a logical channel group (LCG) and no data to be transmitted exists in any other LCG. Therefore, the BSR message is assigned with a dedicated LCG by a higher layer).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified combination of Xu and BUCKNELL as mentioned in clam 27 and further incorporate the teaching of Kim. The motivation for doing so would have been to provide methods and devices of facilitating large volume and high-speed communication service through multi-connectivity across different radio access technologies in a wireless communication system (Kim, Col.3: line 22 – 26).

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of BUCKNELL and further in view of YANG et al. (YANG hereinafter referred to YANG) (US 2017/0094654 A1).

(Currently Amended) Regarding claims 32, combination of Xu and BUCKNELL teaches all the features with respect to claim 27 as outlined above.
The combination of Xu and BUCKNELL does not specifically teach
wherein the BSR message is triggered if a predicted relay data for uplink is indicated by a physical layer.
However, YANG teaches (Title, Service request, scheduling request, and allocation of radio resources for service contexts)
wherein the BSR message is triggered if a predicted relay data for uplink is indicated by a physical layer ([0071], when one or more radio bearers are already assigned before data packet corresponding to assigned radio bearer(s) arrives at  buffer of a UE, the UE sends a schedule request from a lower layer (e.g. a medium access control layer generates a request and sends it to a physical layer, which then sends the schedule request to the base station through the air interface) for an UL grant for the service context. The schedule request for the service context is sent prior to the data packet arriving at the UE buffer. The UE sends the schedule request in response to determining that the application activity that triggers the service request for the radio resources for the expected data packet. The schedule request includes a status report for the UE buffer; e.g. buffer status report indicates an expected data volume for each radio bearer. Here, the physical layer sends the schedule request that includes a BSR and the schedule request is for the expected data packet (i.e. predicted data); therefore, the BSR message is triggered if a predicted data for uplink is indicated by a physical layer).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified combination of Xu and BUCKNELL as mentioned in clam 27 and further incorporate the teaching of YANG. The motivation for doing so would have been to provide wireless communication systems, to scheduling requests for service contexts and/or service requests for radio bearer establishment for the service contexts that improves performance and user perception by reducing latency, and also reduces over the air message overhead, network and UE processing load and UE battery power consumption (YANG, [0002] and [0085]).

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of BUCKNELL and further in view of SUN et al. (SUN hereinafter referred to SUN) (US 2015/0282213 A1).

(Currently Amended) Regarding claims 33, combination of Xu and BUCKNELL teaches all the features with respect to claim 27 as outlined above.
The combination of Xu and BUCKNELL does not specifically teach
an expected transport block size. 
However, SUN teaches (Title, Data transmission method)
wherein the BSR message provides a general indication for a small or medium or large message (Abstract, terminal transmits a BSR message and as much of the data as is available for transmission. Therefore, the BSR message provides a general indication of available data for transmission) according to a predefined or configured threshold of an expected transport block size (Fig.4B and [0043], if the size of the granted TB is smaller than the size of available data to transmit, a Buffer Status Report (BSR) is triggered. Here, granted TB is considered as a predefined or configured threshold of the expected transport block size and the BSR is triggered based on comparison between size of the granted TB and the available data for transmission; therefore, the BSR message provides a general indication according to a predefined or configured threshold of the expected transport block size).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified combination of Xu and BUCKNELL as mentioned in claim 27 and further incorporate the teaching of SUN. The motivation for doing so would have been to provide efficient data transmission methods in mobile cellular network (SUN, abstract).

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of BUCKNELL and further in view of TANAKA (US 2017/0311338 A1).

(Currently Amended) Regarding claims 34, combination of Xu and BUCKNELL teaches all the features with respect to claim 27 as outlined above.
The combination of Xu and BUCKNELL does not specifically teach
wherein the BSR message provides an indication of 
However, TANAKA teaches (Title, Radio relay station, radio base station, communication system and communication method)
wherein the BSR message provides an indication of Fig.8 and [0083], The UL BSR information accumulating unit 213 accumulates reception timing information regarding UL Grant; [0091], UL BSR transmission unit 221, when sending the UL BSR to the DeNBs 103-1 and 103-2, sends the UL BSR in which information indicating the timing at which a UL Grant for the UL BSR can be received and information indicating a timing at which the UL Data can be sent to the DeNBs 103-1 and 103-2 are contained. Here, the UL BSR indicates timing at which a UL Grant can be received, i.e. the BSR message provides an indication of timing of an expected requested uplink grant).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified combination of Xu and BUCKNELL as mentioned in claim 27 and further incorporate the teaching of TANAKA. The motivation for doing so would have been to provide an efficient data transmission TANAKA, abstract and [0223]).


Allowable Subject Matter
Claim 35 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROWNAK ISLAM whose telephone number is (571)272-8009.  The examiner can normally be reached on Monday - Friday 8:30 am - 6 pm (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROWNAK ISLAM/
Examiner, Art Unit 2474